Citation Nr: 0022252	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  97-17 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied entitlement to service connection 
for a back disability.  

In May 2000, the RO received copies of records from the 
Social Security Administration.  At his July 2000 hearing 
before a Member of the Board, the veteran waived RO 
consideration of this evidence.  Accordingly, the evidence 
has been considered by the Board in this decision.



FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam and engaged 
in combat with the enemy.

2.  Competent medical evidence of a nexus between the 
veteran's current back disability and the in-service 1969-
satchel charge injury, or any other incident of service, has 
not been presented.  



CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in June 1967, the veteran's systems were 
clinically evaluated as normal with the exception of scars.  
Clinical records reflect the veteran was treated for 
recurring tonsillitis, headaches, blurry vision, a shrapnel 
wound to the dorsum of the nose, and a skin rash.  A March 
1969 clinical record notes the veteran complained of hearing 
loss and a possible concussion following a satchel charge.  
Upon separation examination dated in October 1969, the 
veteran's systems were clinically evaluated as normal, with 
the exception of scars.  A June 1971 report of medical 
examination reflects that all systems were clinically 
evaluated as normal.  In a June 1971 report of medical 
history, the veteran indicated that he had not experienced 
back trouble of any kind.  

Service personnel records reflect the veteran participated in 
numerous operations against aggressive communist forces.  It 
was noted that he received a shrapnel wound to the ridge of 
his nose and a concussion in both ears from enemy satchel 
charges.  His military occupational specialty was noted as a 
rifleman.  The veteran received numerous citations and 
awards, including the Combat Action Ribbon and the Purple 
Heart.

Upon VA examination dated in February 1970, the veteran 
complained of pain in the lower back since his discharge from 
service.  The examination report notes no significant 
abnormalities of the musculoskeletal system.  

Private chiropractic records dated from 1974 to 1976 reflect 
knee adjustments and complaints of back pain.  It was noted 
that the veteran injured his lower back in 1971 while playing 
football.  The veteran reported his back bothered him when 
sitting, rising, and raising his legs.  

Private chiropractic records dated from 1982 to 1987 reflect 
treatment for complaints of back pain.

Private orthopedic evaluations dated from 1987 to 1988 
reflect impressions of mechanical derangement of the lower 
three lumbar discs and spondylosis.  A June 1988 evaluation 
report notes the veteran reported initially injuring his back 
while unloading cement bags at work in June 1986.  

Private clinical records dated from 1987 to 1988 note the 
veteran initially developed back pain after suffering a work-
related back injury in June 1986.  A May 1988 magnetic 
resonance imaging report of the lumbar spine disc reflects 
protrusions or bulging at L3-L4, L4-L5, and L5-S1.  An August 
1988 computed tomography scan of the lumbosacral spine 
reflects an impression of moderate subligamentous 
posterolateral disc herniation to the left at L4-5 and 
advanced degenerative changes with a mild to moderate degree 
of concentric bulging of the L3-4 disc.  It was noted there 
was no evidence of an actual herniation of disc material 
through the annulus at this level.  Various assessments of 
low back discomfort, possible disc disease, persistent lumbar 
pain, herniated disc, and mechanical derangement of lower 
three lumbar discs were noted.

Private hospital records dated in November 1988 reflect the 
veteran underwent posterolateral disc herniation to the left 
with recent positive diskogram at L4-5.  Pathology reports 
note fibrocartilaginous disc material, L4-L5, percutaneous 
diskectomy, and a clinical diagnosis of posterolateral disc 
herniation.

Upon VA examination dated in September 1989, it was noted 
that the veteran sustained an injury to his back one and a 
half years earlier, rupturing several discs.  It was also 
noted that he was receiving disability payments for his back 
injury.  Diagnoses of mild post-traumatic stress disorder and 
a shrapnel wound to the ridge of the nose with a residual 
non-tender scar were noted.  

Private treatment records dated in 1989 reflect the veteran 
was doing well following a percutaneous diskectomy in 
November 1988.  An assessment of muscle spasm secondary to 
mechanical disc disease of the lumbar spine was noted.  

Private treatment records dated from 1994 to 1996 reflect 
complaints of eye irritation and itching in both legs.  

An August 1996 VA treatment record reflects complaints of 
back pain and a diagnostic impression of degenerative joint 
disease of the knee and back.  

An October 1996 statement from a private chiropractor states 
the veteran had been under his care since 1977 for injuries 
to the lower back.  The chiropractor opined that he believed 
these injuries could have been caused when the veteran fell 
backward landing on his back after a 1969 bomb blast in 
Vietnam.  

A November 1996 VA examination of the spine reflects the 
veteran reported being blown off of a retaining wall to a 
distance of 10 feet while in Vietnam in 1969.  He reported 
being hospitalized for 10 days with low back and left knee 
pain.  Physical examination revealed lumbosacral flexion pain 
at 75 degrees and straight leg raising pain at 60 degrees on 
both sides.  A diagnosis of fairly marked lumbosacral 
spondylosis with root irritation, causing unemployability, 
was noted.  

In October 1997, the RO received a statement from F. R, a 
service comrade of the veteran.  The veteran's comrade stated 
that while on leave during their service, the veteran had 
told him of how his unit was overrun while "in the bush."  
The comrade also stated that the veteran had complained to 
him about his back pain and hearing loss.  

An October 1997 statement from R. D., a service comrade of 
the veteran, reflects that he had known the veteran for 35 
years.  He stated that he attended college with the veteran 
after their discharge from service and recalled him 
complaining of injury and discomfort in his back.  

At his October 1997 RO hearing, the veteran testified that in 
1969 his unit was providing security for a pumping station in 
the Quang Tre Province when they were overrun by North 
Vietnamese.  He stated that a large Tri-Com concussion 
grenade went off in front of him and blew him down into the 
pumping station itself.  He landed on a pumping pipe on his 
knee and back, with the majority of the blow being taken by 
his back.  He also received a concussion to both ears.  The 
veteran testified that he fell approximately ten feet.  He 
was treated at a battalion aid station and then sent to 
Okinawa for a week before being sent home for thirty days.  
He reported being treated with bed rest.  (Transcript, pages 
2-3).  The veteran could not recall if he sought treatment 
for his back while at Camp Pendleton, where he was assigned 
after returning from thirty days at home.  The veteran 
testified that the February 1970 VA examiner did not pursue 
his complaints of back pain.  He reported having continuous 
problems with his back since his discharge from service.  
(Transcript, pages 4-6).  

A July 1998 letter from the veteran's service officer notes 
that he had known the veteran for about 30 years and they 
enlisted within one month of each other.  He reported that he 
ran into the veteran shortly after returning from Vietnam and 
he recalled exchanging stories and hearing about how and when 
the veteran was "hit."

A July 1998 statement from a private physician and 
physician's assistant reflects that the veteran had been 
treated by their office for approximately 29 years.  It was 
noted that the veteran sustained an industrial injury in 1969 
when he was blown off of a wall.  It was also noted that from 
1969 to 1986, he was treated by a local chiropractor and by 
Dr. W. D., who retired in 1986.  

An October 1998 statement from the private physician's 
assistant reflects that she had worked in the office during 
1969 and recalled the veteran coming in and being treated for 
his back injury.  It was noted that records had been 
destroyed due to the time limit for keeping charts.  

Upon VA examination dated in March 1999, the veteran reported 
that he had continued to suffer from chronic low back pain 
since leaving the service.  Episodes of severe pain, lasting 
about a week, were noted to occur about once every two 
months.  On physical examination, decreased lumbar lordosis 
was observed, as well as reduced lumbosacral mobility.  The 
veteran complained of pain on all motions of the lumbosacral 
spine.  A diagnosis of status post lumbar laminectomy 
syndrome was noted.  The examiner opined that if there were 
no records of low back pain from the time of injury or during 
the subsequent months, it would be hard to make a connection 
of subsequent lower back pain to the time of service.  It was 
noted the veteran had degenerative joint disease changes of 
the knees and similar changes were also common in the spine 
and were often age related.  Finally, the examiner stated 
that the question of service connection of low back pain 
should be based on evidence of low back pain/injury during 
the grenade injury and during the subsequent months.  

In May 2000, the RO received copies of the September 1999 
Social Security Administration's award of disability benefits 
to the veteran, commencing June 1, 1997.  

At his July 2000 hearing before a Member of the Board, the 
veteran testified that while in Okinawa, he sought treatment 
for back pain from a corpsman and was given medication.  He 
stated that he did not see a doctor at that time.  The 
veteran also testified that he was treated for back pain 
while stationed at Camp Pendleton.  He stated that he went to 
sick bay and was given pain medication, but he never actually 
saw a physician, only corpsmen.  He stated that his duty 
assignment at Camp Pendleton was that of a guard at the front 
gate.  (Transcript, pages 1-6).  He reported that even though 
he complained of back pain on his February 1970 VA 
examination, no follow-up was done.  (Transcript, page 7).  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as arthritis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
back disorder is not warranted.  The evidence of record 
reflects the veteran suffered a concussion following a 
satchel charge in March 1969.  Service medical records are 
silent for any complaints or treatment related to a back 
injury or back pain.  Additionally, in a June 1971 report of 
medical history, the veteran indicated that he had not 
experienced back trouble of any kind.  This evidence is 
consistent with the private clinical records and orthopedic 
evaluations dated from 1987 to 1988 noting that the veteran 
initially developed back pain in June 1986 following a work-
related back injury.  

The Board recognizes that the veteran did engage in combat 
with the enemy during his military service and thus 
38 U.S.C.A. § 1154(b) is applicable.  However, 38 U.S.C.A. 
§ 1154(b) does not eliminate the need for medical evidence 
showing a nexus between service and the condition for which 
service connection is sought.  See Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  In short the provisions of Section 
11549(b) relate to the question of whether a particular 
disease or injury was incurred or aggravated in service - 
that is, what happened then - not the questions of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

The record is silent for competent medical evidence of a 
nexus between the veteran's current back disorder and an 
incident of service.  The Board is cognizant of the October 
1996 statement from a private chiropractor wherein he opined 
that he believed the veteran's injuries could have been 
caused when he fell after a bomb blast in 1969.  The Court 
has held that the use of the word "could" by a physician 
insufficient by itself to well ground a claim.  See Bloom v. 
West, 12 Vet. App. 185 (1999).  Furthermore, private 
chiropractic clinical records dated from 1974 to 1976 note 
the veteran reported injuring his back in 1971 while playing 
football.  Finally, the March 1999 VA examiner was unable to 
make conclude that the veteran's current back disorder was 
related to the reported in-service back injury.  Although the 
veteran did complain of back upon VA examination dated in 
February 1970, the examiner noted no significant 
abnormalities of the musculoskeletal system upon physical 
examination.  As the October 1996 statement from a 
chiropractor is not supported by any other medical opinions 
and is inconsistent with the private chiropractic clinical 
records and other medical evidence of record, the Board finds 
this evidence is insufficient to render the veteran's claim 
well grounded.  

The Board is also cognizant of the comrade statements 
submitted on the veteran's behalf.  These comrade statements 
reflect that the veteran complained of back pain during 
college and at other unspecified times.  However, the Court 
has stated that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The record does not reveal that the veteran or his 
comrades possess any medical expertise.  Thus, their lay 
medical assertions to the effect that the veteran's current 
back disorder is related to the in-service injury have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore, a claim based on chronicity may be well 
grounded if the chronic condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  The record is silent for competent 
medical evidence relating the veteran's current back disorder 
to his complaints of back pain noted in 1970 and in the 
comrade statements.

Accordingly, the veteran's claim of entitlement to service 
connection for a back disorder is not well grounded and must 
be denied.  



ORDER

Service connection for a back disorder is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


